             Case 1:20-cr-00006-BMC Document 41 Filed 01/19/21 Page 1 of 1 PageID #: 105

                                              FOLEY GRIFFIN, LLP
                                                     ATTORNEYS AT LAW

T H O M AS J. F OLEY                           666 OLD COUNTRY ROAD , STE . 305                      SUFFOLK COUNTY OFFICE
                                                                                                               33 MAIN STREET
B RIA N J. G RIFFIN                             GARDEN CITY , NEW YORK 11530                    SOUTHAMPTON , NEW YORK 11968
D AN IEL W . RU SSO
                                                        (516) 741-1110                                          (631) 506-8170
----------------------------------
                                                      FAC . (516) 741-9171
KELLY GUTHY
CHRIS MCDONOUGH, SPECIAL COUNSEL                           --------------


                                                                  January 19, 2021

           The Honorable Brian M. Cogan
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

                      RE:        United States v. Aaron Weinreb
                                 Docket No.: 1:20-cr-00006-BMC

           Dear Judge Cogan,

                   Please be advised that this office represents Mr. Aaron Weinreb in the above referenced
           matter. Please be further advised that a status conference is scheduled for Thursday, January 21,
           2021 at 10:30am.

                   As both parties are actively engaged in plea negotiations, please allow this letter to serve
           as our formal request to adjourn the matter for thirty days. Since our last conference, extensive
           negotiations and discussions have occurred and multiple submissions have been drafted and
           exchanged. As a result, the Government is carefully considering the defendant’s proposed plea.
           We have spoken with AUSA Michael Bushwack who consents to this request. Furthermore, the
           defendant hereby waives his speedy trial rights until said conference date.

                  If the Court requires any further information, please do not hesitate to contact the
           undersigned directly.
                                                                  Very truly yours,

                                                                  Brian J. Griffin, Esq.

                                                                  Foley Griffin, LLP.
                                                                  By: Brian J. Griffin, Esq.


           cc: via ECF
           United States Attorney’s Office
           AUSA Michael Bushwack
